DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                   Status of the Application
	The current application filed 12/29/2020 is a continuation of 16/110,686, filed 08/23/2018, now U.S. Patent #10,878,303 	16/110,686 is a division of 13/416,706, filed 03/09/2012, now U.S. Patent #10,062,025
Claims 2-19 have been examined in this application. This communication is the first action on the merits.
                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,878,303. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require the following limitations:
	Claim 2. An RFID tag comprising:
	a first RFID inlay, a second RFID inlay, and a third RFID inlay, the first, second, and third RFID inlays each corresponding to first, second, and third rate schedules that are different from each other, the first, second, and third RFID inlays are each operable to respond to an interrogation signal from an RFID reader independent of the other of the first, second, and third RFID inlays;
	a first surface disposed within a tag housing and comprising a first structure and a third structure;
	a second surface disposed within the tag housing and spaced apart from the first surface, the second surface comprising a second structure;
	a panel engaged with the housing between the first and second surface and movable among first, second and third positions relative to the corresponding first, second, and third structures, and including the first RFID inlay facing the first surface, the second RFID inlay facing the second surface, and the third RFID facing the first surface, the first, second, and the panel movably positioned relative to housing so that, in any of the first, second, and third positions, only one of the first, second, and third RFID inlays is active

	3. The RFID tag of claim 2, wherein, in the first position, the second and third RFID inlays are inactive due to being aligned with the second and third structures, respectively.

	4. The RFID tag of claim 2, wherein, in the second position, the first and second RFID inlays are inactive due being aligned with the first and second structures, respectively.

	5. The RFID tag of claim 2, wherein, in the first position, the first RFID inlay is operable to transmit a tag reading indicating that a first RFID inlay of the RFID tag 1s active so to charge a user account according to the first rate schedule.

                                   Claim Objections
 	Claim 2 is objected to because of the following recitation (emphasis added):
	“a panel engaged with the housing between the first and second surface and movable among first, second and third positions relative to the corresponding first, second, and third structures, and including the first RFID inlay facing the first surface, the second RFID inlay facing the second surface, and the third RFID facing the first surface, the first, second, and the panel movably positioned relative to housing so that, in any of the first, second, and third positions, only one of the first, second, and third RFID inlays is active.”, 
	which appears to be a clerical error. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (US 7,782,206 B2) in view of Harrison et al. (US 6,176,425 B1) and further in view of Brandt et al. (US 7,994,924 B2). 
	Claims 2 and 11. Burnett et al. (Burnett) discloses an RFID tag comprising:
	A RFID tag associated with a user account, (C. 4, L. 7-8), the RFID tag including an inlay adapted to be moved among first and second positions, each position corresponding to different rate structure, the tag operable to respond to an interrogation signal from an RFID reader differently from each position, Figs. 1 and 2.
	 Burnett does not specifically teach that the RFID tag including a second RFID inlay, and a third RFID inlay, the first, second, and third RFID inlays each corresponding to first, second, and a second surface movable among first, second and third positions relative to the first, second, and third RFID inlays and including one or more structures positioned relative to the first, second, and third RFID inlays to cause the first, second, and third inlays to be inactive such that, in any of the first, second, and third positions, only one of the first, second, and third RFID inlays remains active.
	Harrison et al. (Harrison) discloses an arrangement including a housing containing multiple electronic tags, each tag can be associated with a particular service, (such as file transfer, authorization, identification, etc., said services may be modified, thereby suggesting different rate structures), each of said tags being activated by selectively sliding a shield (panel) between a suitable positions alternatively blocking said tags. Figs. 8 and 9; C. 16, L. 1-60 Harrison further discloses that said electronic tags may be used alone or in combination with radiofrequency tags to transmit unique identification numbers or associated data. C. 7, L. 48-51
	Further, Brandt et al. (Brandt) discloses that said electronic tags are RFID tags (three normally inactive RFID tags selectively movable and coupled by an operator. Fig. 4; C. 6, L. 57-65
	`It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burnett to include the recited limitations, as disclosed in Harrison and Brandt, for the benefit of providing controllably switching an interconnect switch of an electronic tag having a transmittable identification number, thereby providing a user defined time series of readable and non-readable intervals for the transmitted identification number, as specifically stated in Harrison C. 5, L. 48-50.

	Claim 3. The RFID tag of claim 2, wherein, in the first position, the second and third RFID inlays are inactive due to being aligned with the second and third structures, respectively. Brandt; Fig. 4; C. 6, L. 57-65. Same rationale as applied to claim 2.

	Claim 4. The RFID tag of claim 2, wherein, in the second position, the first and second RFID inlays are inactive due being aligned with the first and second structures, respectively. Brandt; Fig. 4; C. 6, L. 57-65. Same rationale as applied to claim 2.

	Claim 5. The RFID tag of claim 2, wherein, in the first position, the first RFID inlay is operable to transmit a tag reading indicating that a first RFID inlay of the RFID tag is active so to charge a user account according to the first rate schedule. Burnett; C. 1, L. 43-48; C. 10, L. 13-14; cl. 13

	Claim 6. The RFID tag of claim 2, wherein the second surface is disposed on the panel, the panel being slidable among the first, second and third positions within a slot in the housing. Burnett; Figs. 1 and 2. Same rationale as applied to claim 2.

	Claim 8. The RFID tag of claim 2, wherein the first surface comprises a surface of the tag housing. Same rationale as applied to claim 2.

	Claim 9. The RFID tag of claim 2, wherein each rate schedule indicates a rate for charging a user. Burnett; C. 1, L. 43-48; C. 10, L. 13-14; cl. 13

	Claim 10. The RFID tag of claim 2, wherein the each of the first, second, and third structures are configured to capacitively couple to all but one of the first, second, and third RFID inlays when positioned in one of the corresponding first, second, and third position. Same rationale as applied to claim 11.

	Claim 12. The RFID tag of claim 11, wherein the first member is a housing and the second member is a panel that is engaged with the first member between the first and second surfaces, the panel slidable among the plurality of positions. Same rationale as applied to claim 11.

	Claim 13. The RFID tag of claim 11, wherein the second member is a housing and the first member is a panel that is engaged with the second member between the third and fourth surfaces, the panel slidable among the plurality of positions. Same rationale as applied to claim 11.

	Claim 14. The RFID tag of claim 11, wherein the first one or more RFID inlays comprises at least two RFID inlays and the first one or more structures comprises at least two structures, and, in a first position, the second one or more plurality of RFID inlays and at least one of the at least two RFID inlays are inactive due to being aligned with the second one or more structures and at least one of the at least two structures, respectively. Same rationale as applied to claim 11.

	Claim 15. The RFID tag of claim 11, wherein, in a second position, the first one or more RFID inlays are inactive due being aligned with the first one or more structures. Same rationale as applied to claim 11.

	Claim 16. The RFID tag of claim 11, wherein, in a first position, one of the first one or more RFID inlays is operable to transmit a tag reading indicating that the one of the first one or more RFID inlays is active so to charge a user account according to the first rate schedule. Burnett; C. 4, L. 15-20; Brandt; C. 3, L. 53-63. Same rationale as applied to claim 11.

	Claim 18. The RFID tag of claim 11, wherein each rate schedule indicates a rate for charging a user. Burnett; C. 4, L. 15-20; Brandt; C. 3, L. 53-63. Same rationale as applied to claim 11.

	Claim 19. The RFID tag of claim 11, wherein the each of the plurality of structures are configured to capacitively couple to all but one of the plurality of RFID inlays when positioned in one of the corresponding plurality of positions. Burnett; C. 5, L. 64-65. Same rationale as applied to claim 11.
	Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Harrison, further in view of Brandt and further in view of Edgerton (US 2009/0303013 A1).
	Claim 7. Burnett does specifically teach wherein the first, second, and third structures each comprises a grounding region having a length different from a length of the respective one of the first, second, and third RFID inlays, which is disclosed in Edgerton [0050]-[0052]; [0054]; [0066]; [0075].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burnett to include the recited limitations, as disclosed in Edgerton, for the benefit of enabling reading a plurality of RFID tags by RFID readers nearly simultaneously, as specifically stated in Edgerton [0009]. 

	Claim 17. Burnett does specifically teach wherein the plurality of structures each comprises a grounding region having a length different from a length of the respective one of the plurality of RFID inlays, which is disclosed in Edgerton [0050]-[0052]; [0054]; [0066]; [0075].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burnett to include the recited limitations, as disclosed in Edgerton, for the benefit of enabling reading a plurality of RFID tags by RFID readers nearly simultaneously, as specifically stated in Edgerton [0009]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/09/2022